HURT, Judge.
This is a conviction for murder of the second degree. The evidence presents two theories: 1, culpable homicide, murder in the second degree, or manslaughter; and, 2, self-defense.
One Rubio swore to facts strongly supporting self-defense. The State proved that Rubio was not present at the homicide, but was at a dance on Captain Pickett’s place, some distance from the scene of the homicide. Appellant denies this, contending that Rubio was present, and that since the trial he has discovered witnesses by whom he can prove that the dance at Captain Pickett’s was on the night previous to that upon which the homicide was committed. In support of this ground for a new trial Enemencio Amader and Icidio Castro swear that they were at the dance at Pickett’s; that the witness Rubio was there, but that the dance was on the night previous to the homicide. These affidavits are not contradicted. In fact there is no doubt that the witness Cecilio Maldavado, wlm upon the trial swore that the dance was on the night of the homicide, was mistaken. But it is contended by the State that this newly discovered evidence simply tends to impeach the testimony of Maldavado, and hence is no ground for a new trial. This proposition is found in the books, and when properly understood is correct. If the new evidence is simply for the purpose of showing that a witness who has testified in the case is unworthy of credit, a new trial will not be granted. The rule itself has some exceptions, for it has been held a good ground for new trial that a material witness has since the trial been convicted of perjury on his own *171confession. Manufacturing Co. v. Mathews, 5 N. H., 174. When a witness-makes affidavit of his own mistake a new trial will be granted if the matter about which the mistake was made was material, etc. Richardson v. Fisher, 1 Br., 145.
In this ease probably Maldavado was mistaken as to the fact of the-dance and the homicide being on the same night. If she had sworn to this mistake a new trial should have been granted under the facts of this case. The mistake can be shown otherwise than by her own affidavit. Nor will proof of such a mistake necessarily show corruption in the witness—she no doubt being honestly mistaken. The testimony of the State tending strongly to establish murder of the second degree, and that for the defense, with almost if not equal cogency, tending to show self-defense, we can not say that without the evidence of Maldavado the verdict would have been the same. We are of opinion that a new trial should have been granted. Other questions presented by the record will not likely arise on another trial.

Reversed and remanded.

Judges all present and concurring.